—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered January 30, 1997, convicting him of criminal possession of a weapon in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of the right to appeal was voluntary, knowing, and intelligent, and served to effectively waive appellate review of the specific issues which he now seeks to raise (see, People v Callahan, 80 NY2d 273, 283; People v Seaberg, 74 NY2d 1). O’Brien, J. P., Krausman, Florio and H. Miller, JJ., concur.